saat ee Le ee OR
g
= STATE OF INDIANA &

a EXECUTIVE DEPARTMENT oie
INDIANAPOLIS wre

XG

20-48 | oe

EXECUTIVE ORDER

FOR: COUNTY-BASED MEASURES AND RESTRICTIONS BASED ON THE
IMPACT AND SPREAD OF THE CORONAVIRUS DISEASE (COVID-19)

TO ALL WHOM THESE PRESENTS MAY COME, GREETINGS:

WHEREAS, on March 6, 2020, I issued Executive Order 20-02 which declared a public health Bie
emergency exists throughout the State of Indiana as result of the coronavirus
disease 2019 (COVID-19) outbreak in the United States and a confirmed report of
the disease in our State and this initial declaration has been extended by me in
subsequent Executive Orders (Executive Orders 20-17, -25, ~30, -34, -38, -41,
44 & 47);

PADI DAD

Ja

9

WHEREAS, on March 11, 2020, the World Health Organization declared COVID-19 to be a
global pandemic and, on March 13, 2020, the President of the United States
declared a national emergency with respect to this dangerous virus;

TON

9

WHEREAS, as of the date of this Executive Order, the virus has now spread to every county in
our State, with over 236,565 confirmed cases and over 4,600 deaths;

WHEREAS, as Governor, under Indiana’s Emergency Management and Disaster Law, Ind. Code
ch. 10-14-3 (“Emergency Disaster Law”), I have authority to take actions necessary
to prepare for, respond to and address a public health disaster emergency including
the following:

> making, amending and rescinding the necessary orders, rules and regulations
to carry out the response to a public health disaster emergency;

> suspending the provisions of any regulatory statute prescribing the procedures
for conduct of state business, including the orders, rules or regulations of any
state agency if strict compliance with any of these provisions would in any way
prevent, hinder, or delay necessary action in coping with the emergency;

> transferring the direction, personnel, or functions of state departments and
agencies or units for performing or facilitating emergency services; and

> using any and all available resources of state government and of each political
subdivision of our State as reasonably necessary to cope with the public health
disaster emergency;

WHEREAS, _ in addition to the authority granted to me by the Indiana General Assembly, the
Indiana State Department of Health (ISDH) has been granted authority under
Title 16 of the Indiana Code to take measures in connection with prevention
and suppression of disease and epidemics;

BADIA DADA DIR DADA DIK DADA TIRDIK DAD DA IADR DADA DIE

Ie
WHEREAS, the Indiana Occupational Safety and Health Agency (IOSHA) has authority ZS
under Title 22 of the Indiana Code to inspect and take steps to ensure businesses wt

are operating a workplace free from recognized hazards that are causing or we

likely to cause death or serious physical harm to employees; se

a,

WHEREAS, to reduce and slow the spread of COVID-19, the Centers for Disease Control and te

Prevention (CDC) and the ISDH recommended implementation of mitigation vie
strategies to contain this virus including engaging in social distancing and wearing

CG ed dd EW Ed Ed Wd

xe face coverings in public settings and when around individuals who don’t live in wig
Se the same household; oe
=a,

xe WHEREAS, in order to take all necessary steps to increase containment of this virus, I have .
issued various Executive Orders directing Hoosiers to stay-at-home order, closing vie

a ee 3 BCS
x of state government buildings and restricting retail establishments and in-person DY
Ss dining at restaurants, among other things; Se

Reg
SIDR DE DR D KDR DR DK DADA DR DR DARD ADAIR DR DR DR DR DR DEIR IR IR IR DRDADRDRDR DA
WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

WHEREAS,

FA NBO Pao Be PB PB BOB Po PE BD BBB BO BBB PB NB BB DOB BRA BOB DB POO PB

YEE EOE CPG G ena HEME a ea Ge na pee ood Goa ee bad oe a Ge
ar

by consulting with experts and utilizing a data-driven approach to make decisions
based on facts, science, and recommendations from experts in health care,
business, labor, and education, we began to reopen our Hoosier economy while
prioritizing Hoosiers’ health in the process;

to continue mitigation of COVID-19 and to lower the risk of a resurgence, a
measured and staggered approach to reopening businesses and entities was
instituted. Five stages were outlined with each ensuing stage being subject to fewer
restrictions and limitations than the previous stage. These stages were initiated on
March 23, 2020, and will continue until November 14, 2020, at which time the
latest stage will lapse;

by Executive Order 20-43, I directed the Commissioner of the ISDH to conduct
county-based assessments to better understand the impact of COVID-19
throughout the Hoosier state and to allow state and local officials to make targeted
adjustments to address the spread of COVID-19 within a particular county;

on a weekly basis, the ISDH will review each county’s number of cases per 100,000
individuals and the county’s seven-day positivity rate for the prior week and from
that data will assign a numerical score which translates to one of four colors (blue,
yellow, orange or red);

key data points or numbers regarding COVID-19 have significantly and steadily
increased over the past several weeks in our state, specifically our number of
positive cases has doubled every week for the past four weeks, our hospitalizations
are at an all-time high and our seven-day positivity rate went from 3.9% in late
September to 10.6% today;

many areas across the United States, including all of the states surrounding Indiana,
are experiencing increased coronavirus spread and a resurgence of this dangerous
virus;

the data has shown us that the spread of COVID-19 in the Hoosier state and in
other areas has occurred where there has been an easing or disregard of mitigation
efforts; and

based on all of the above, the State of Indiana will rescind the stage designations
which imposed statewide restrictions and measures; and instead going forward, the
state shall use county-based assessments to determine which measures and
restrictions are needed to counter the spread or impact of COVID-19 within a
particular county.

NOW, THEREFORE, I, Eric J. Holcomb, by virtue of the authority vested in me as Governor by the
Indiana Constitution and the laws of the State of Indiana, do hereby order:

1. Recission of Stage 5 and Duration of this Executive Order

a. OnNovember 14, 2020, at 11:59 p.m., the measures and restrictions set forth in Executive
Order 20-46 (Stage 5) are rescinded.

b. On November 15, 2020, at 12:01 a.m. and continuing through 11:59 p.m. on December
12, 2020, all Hoosiers, Hoosier businesses, and other individuals in the state must adhere
to the directives in this Executive Order unless rescinded, modified, or extended by me.

c. Unless otherwise specified, nothing in this Executive Order prohibits a county or political
subdivision from imposing more stringent requirements than this Executive Order
requires.

2. Implementation Measures and Restrictions Based on County-Based Assessments
a. County by County Assessment:
The State has implemented a color-coded system to inform Hoosiers about the status of

COVID-19 in each county and across Indiana. The ISDH will continue to update each
county’s status under the color-coded system at least weekly.

2

SC ee Fee oe eG ES SS Se SG EES

Bs
m4

DA DIRDADIADADIRDIR DADA DA DICE DEDIR DADC DADIRDA DADE DADE DE DADE DADC DADA DIR DADICDR DE

yi

DN DAD DIR DADIRDIRIIR DIR DADRA IIE DIR DIADI DIR DIA
REN SCE Pe DED Oona naa nO atone sl a na od nM

b. Color-coded Score or Zone:
The four (4) levels of the monitoring system are as follows:

i) Blue Zone: Community spread is low and a county has a point score of 0.5 or
below;

ii) Yellow Zone: Community spread is moderate and a county has a point score of 1.0
or 1.5;

iii) Orange Zone: Community spread is approaching high levels and a county has a
point score of 2.0 or 2.5; and

iv) Red Zone: Community spread is high and a county has a point score of 3.0 or
higher.

c. Assessment by the State Health Commissioner:
i) County Specific Weekly Assessment: \ direct the Commissioner of the ISDH to:

1) continue to conduct on a weekly basis, a four level, color-coded health
assessment for each county within the state based on data indicating an increase
or decrease of COVID-related activity;

2) continue communicating with local health and other officials when assessing
and assigning the appropriate level to each county;

3) continue providing guidance to local officials and consulting with them
regarding issuance of additional measures to mitigate against COVID-19; and

4) in making the weekly assessment (and assigning points), continue considering
the following:

a) seven (7) day positivity rate for all tests (percentage of positive test results
over the number of tests performed);

b) new weekly cases per 100,000 residents;

c) whether a county’s positivity rate has increased or decreased from the
previous week; and

d) whether any increase in the percentage of positive cases is isolated to
congregate living settings or is from the community at large.

ii) Statewide: 1 direct the Commissioner of the ISDH to continue monitoring the
following factors and report any significant regional or statewide changes in:

1) the number of hospitalized COVID-19 patients;
2) the capacity for critical care beds and ventilators;

3) the ability to test for COVID-19; and

FA EG PAD A DOA DB BD BOBO BBG PNB A BABB BDO BBG PALO POLEMIC

4) the capacity for contact tracing.
3. General Requirements for All Hoosiers and Individuals within the Hoosier State
All Hoosiers and all individuals in the State of Indiana must adhere to the following:

a. Exercise Caution at all Times:

Each and every Hoosier and person within the Hoosier state should adhere to CDC
guidance and the measures outlined in this directive to take responsibility for their safety
and the health and safety of those around them.

b. Self-Quarantine When Warranted:

All Hoosiers are strongly encouraged to obtain a COVID-19 test and self-quarantine if they
or a household member becomes symptomatic or have been in close contact with a person
3

BA A a a

DR DIA DIR DA DIRDIA IADR DIA DADA DADE DA DADIE DADC DA IEDA DADE DA IRDA DADE DADIE DADRA DADRA DIRE DADE DADC DA DADA DCA DADRA DIODE

FAG ENN PABA PND DNDN D RBIS
PAN 2G Poo NDNA ALBAN DA PDA POA POA PO HG PDA ABDC

AG EA SG AGG PIG PI AG PAG OG PAG 2G ato Pao Poo POO POMP P MP ACLP

Dr

BERD CS UE na Ra niGin ae amarok oa earn aoe Pod a Oa Pa Do

who has tested positive for COVID-19. All Hoosiers who have received a positive COVID~-
19 test shall self-quarantine and are strongly encouraged to cooperate with contact
tracers.

. High Risk and Vulnerable Individuals:

Individuals at high risk of severe illness from COVID-19, including those 65 and above
and those who are sick or have underlying medical issues, are urged to remain vigilant
about protecting themselves from exposure to COVID- 19, including limiting trips outside
of their homes as recommended by the CDC.

Hoosiers who will be in contact with individuals 65 and older and those with known high-
risk medical conditions, should consider suspending in-person visits and should not visit
if symptomatic or if they have received a positive COVID-19 test. If a visit is necessary, a
face covering shall be worn at all times, whether inside or outside, and regardless of
whether six (6) or more feet of distance can be achieved.

. Social Distancing:

Every individual within the State of Indiana shall engage in social distancing with all other
individuals, unless they are all members of a single household. The phrase “social
distancing” means maintaining at least six (6) feet of distance from other individuals or,
in the event six (6) feet of distance is not possible, use of a barrier to separate individuals
or members of a single household from others.

Face Covering Requirement:

Every individual within the State of Indiana shall wear a face covering over the nose and
mouth when:

i) inside a business, a public building, or other indoor place open to the public. This
does not extend, however, to private offices, private workspaces or meetings in
which six (6) feet of social distancing can be achieved and maintained between
individuals not in the same household;

ii) in an outdoor public space wherever it is not feasible to maintain six (6) feet of
social distancing from another person not in the same household; or

iii) using public transportation or while in a taxi, private car service, or ride-sharing
vehicle;

unless an exemption outlined in { 3.f. below applies or when in a private residence.

Exemptions to Wearing Face Coverings:

The following individuals are exempt from this directive to wear a face covering but are
strongly encouraged to do so if practicable and without undue risk, or alternatively, are
strongly encouraged to wear a face shield:

i) children under two (2) years of age should not wear a face covering because of the
risk of suffocation;

ii) children who are over the age of two (2) years and under the age of eight (8) years
unless otherwise required by a directive in this Executive Order;

iii) any person with a medical condition, mental health condition or disability which
prevents wearing a face covering;

iv) any person who is deaf or hard of hearing, or communicating with a person who
is deaf or hard of hearing, where the ability to see the mouth is essential for
communication;

v) any person for whom wearing a face covering would create a risk to the person
related to their work, as determined by local, state, or federal regulators or
workplace safety guidelines;

vi) any person while consuming food or drink, or is seated at a restaurant or other
establishment to eat or drink;

EPG ew eG Ew Ew wt He Ew EE EE EE

PADI DAI DA ICDA DEDEDE DRIER IIR DR DADE DADA DIE DIRIIA DA DADA IA DAIIC DADA DA DADA IRDA DEDEDE DADE DADA DADRA DADA DIED A DEIR

yi

PADI
ne

Ce  LLLLLLDLLLLLELLLLLLELLLLLLELLLLLLLLEE

vii) any person while exercising or engaging in sports activity and who can maintain
six (6) feet of social distancing from other individuals not in the same household;

viii) any person who is in a swimming pool, lake, or similar body of water and who can
maintain six (6) feet of social distancing from another person not in the same
household;

ix) any person while driving alone or with passengers who are part of the same
household as the driver;

x) any person obtaining a service which requires temporary removal of the face
covering for security surveillance, screening, or a need for specific access to the
face, such as while visiting a bank or while obtaining a health-related or personal
care service involving the face, however the removal of the face covering must be
temporary and limited only to the extent necessary to obtain the service;

xi) any person, upon request, as part of a law enforcement investigatory stop or
investigation or court-related proceeding;

xl) any person who is incarcerated;
xiii) any person who is experiencing homelessness;

xiv) any person while giving a speech for a broadcast or to an audience if the person
can maintain six (6) feet of social distancing from another person not in the same
household; or

xv) any person attending or engaged in a religious service as he or she must already
maintain six (6) feet of social distancing from another person not in the same
household to mitigate against the spread of respiratory droplets from singing or
other participation in a service.

g. Definitions:

i) Face Coverings: A “face covering" means a cloth, preferably with two layers of
material, which covers the nose and mouth and is secured to the head with ties,
straps, or loops over the ears or is simply wrapped around the lower face.

ii) Face Shields: A “face shield” is a mask, typically made of clear plastic, which covers
the nose and mouth.

4. General Requirements for All Hoosier Businesses and Entities in Indiana

For purposes of this Executive Order, all businesses and entities situated or operating in the
State of Indiana are covered by directives in this Executive Order and include any for-profit,
non-profit or educational entity, regardless of the nature of the service, the function it
performs, or its corporate or entity structure.

Hoosier businesses and entities include retail, restaurants, professional services, personal
services, cultural and entertainment, public amusement, gyms, exercise and fitness centers,
sports and athletic activities, outdoor activities, child care, day camps, adult care, education,
health care providers and operations, financial and insurance, social services, charitable and
religious, laundry, hotels and motels, manufacturing and production, trades, shipping and
delivery, transportation, industrial, labor, infrastructure, media, and governmental.

All Hoosier businesses and entities are allowed to be open and operate subject to the measures
and restrictions in this Executive Order. All Hoosier businesses and entities in the State of
Indiana must adhere to the following general requirements:

a. COVID-Response Plans:

All businesses and entities continuing operations or resuming full operations are required
to develop a plan to implement measures and institute safeguards to ensure a safe
environment for their employees, customers, clients, and members.

All open businesses and entities must re-evaluate any existing plan and update it to reflect
current business practices and safeguards.

SESE ee EE wt Ew EE EG EG Ee EC EE

EOE CSL De oa Manip am a aD Lora ma aS aaa ODEO

FSB USED BU UU DSB BB BUSH DAH GSB AED
FA GAG PG PAB A Boo BO BO TBO BOB POD PDO DBO DA BEAL DBD D EAP AOA POMP

ea enbteleehpnhonhondrnhntontnnbnas

The business plan must be provided to each employee or staff and posted publicly.
The plan shall address, at a minimum, the following points:
i) instituting an employee health screening process;

ii) employing enhanced cleaning and disinfecting protocols for the workplace,
including regularly cleaning high-touch surfaces;

iii) enhancing the ability of employees, customers and clients to wash hands or take
other personal hygiene measures such as use of hand sanitizer; and

iv) complying with social distancing requirements established by the CDC, including
maintaining six-foot social distancing for both employees and members of the
general public when possible and/or employing other separation measures such as
wearing face coverings or using barriers when social distancing is not possible.

b. Face Covering Requirements:

i) Signage: All Hoosier businesses are required to place clearly visible signage at their
public and employee entrances notifying that face coverings are required for all
individuals entering the business.

ii) Employees: Businesses shall require employees to wear face coverings, as set forth
in J 3e—g above.

iii) Customers, Clients and Visitors: Businesses should only admit those customers,
clients, vendors and other visitors who wear face coverings, as set forth in J 3e-g
above.

c. Social Distancing and Other Sanitation Requirements:

The phrase “social distancing” means maintaining at least six (6) feet of distance from
other individuals or, in the event six (6) feet of distance is not possible, use of a barrier to
separate individuals or members of a single household from others.

The phrase “sanitation requirements” or “sanitation measures” includes washing hands
with soap and water for at least twenty seconds as frequently as possible or using hand
sanitizer, covering coughs or sneezes (into the sleeve or elbow, not hands), regularly
cleaning high-touch surfaces, and not shaking hands.

All businesses and entities must take proactive measures to ensure compliance with the
social distancing and sanitation requirements as outlined in this directive, including:

i) Designate Six-Foot Distances: Designating with signage, tape or by other means,
six (6) feet of spacing for employees, customers, clients or members to maintain
appropriate distance.

ii) Hand Sanitizer and Sanitizing Products: Waving hand sanitizer, and sanitizing
products, readily available for employees and customers. Frequent cleaning and
disinfecting of work areas, and even more frequent cleaning of high-touch areas.

iii) Vulnerable Populations: Continuing to implement or resuming separate operating
hours for the elderly and vulnerable customers and continuing to offer online
ordering and/or curbside pickup.

iv) Online and Remote Access: Posting online whether a facility is open and how best
to reach the facility and to continue services by phone or remotely.

Compliance with IOSHA Standards:

All employers, whether manufacturers, distributors, professional offices, retailers or
others, must comply with safety and health standards established and enforced by IOSHA.
Employers are subject to specific standards to prevent the exposure or spread of a disease.
Additionally, the General Duty Clause requires employers to provide their employees with
a workplace free from recognized hazards likely to cause death or serious physical harm.

SoS ee ee eer rr eG we me ee ee EEE eae

HOGS AS Sn ECBO Eo nota ea ee BEO

SSDS SD DBNBS SHG BB UID BUBB ISDS SHAH
Cpe re ie wie SOS ERIE SY SH SCSI Ere SPE ele GS ee PASCO SE ee oe we

PEG SG IG ae IG BG I Se I PG OG AG OGG IG BI A FG A PG AG BIG IG PIG 2G GB Bo Po oA BOO POO POD BO DADO PMO POO

ai

e. Guidance for all Businesses/Employers:

All businesses and employers are encouraged to adopt and/or take the following actions:

1)

il)

utilize policies regarding telework and remote work when reasonable and
practicable;

ensure sick leave policies are up to date, flexible, and non-punitive in order to allow
sick employees to stay home to care for themselves, children or other family
members. Consider encouraging employees to do a self-assessment each day in
order to check if they have any COVID-19 type symptoms (fever, cough or
shortness of breath);

iii) actively encourage sick employees to stay home until they are free of fever and

symptoms for the requisite time periods recommended by the CDC as set forth here:
https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/steps-when-
sick.html. Suspend any policies and do not require a healthcare provider’s note to
validate the illness or return to work of employees who are sick with acute respiratory
illness;

iv) promptly separate employees who appear to have acute respiratory illness

v)

symptoms from other employees and send them home immediately. Restrict their
access to the business until they have recovered;

reinforce key messages to all employees regularly (including stay home when sick,
use cough and sneeze etiquette, and practice hand hygiene), and place posters in
areas where they are most likely to be seen. Provide protection supplies such as
soap and water, hand sanitizer, tissues, and no-touch disposal receptacles for use
by employees;

vi) frequently perform enhanced environmental cleaning of commonly touched

surfaces, such as workstations, countertops, railings, door handles, and doorknobs.
Use the cleaning agents that are usually used in these areas and follow the
directions on the label. Provide disposable wipes so commonly used surfaces can
be wiped down by employees before each use; and

vii) be prepared to change business practices, if needed, in order to maintain critical

5. Hospitals

operations (e¢.g., identify alternative suppliers, prioritize customers or temporarily
suspend some of your operations).

Hospitals are directed to implement evidenced-based criteria to ensure sufficient capacity to
care for all patients, and where necessary, should reprioritize or postpone non-emergent
surgeries or procedures. Hospitals should consult the best practices and recommendations
developed by their respective medical associations and industries in making this assessment.

6. Restaurants, Bars, Taverns, Nightclubs and Other Establishments Providing In-Person Food
and Drink Service

a. Restaurants, bars, taverns, nightclubs and other establishments providing in-person food
and/or drink service must adhere to the following directives:

i)

li)

all patrons must remain seated while consuming food and/or drink or when
otherwise remaining on the premises; and

while capacity limits are no longer based on a percentage of overall occupancy,
seating must be arranged and maintained so that individuals, households, or parties
are spaced at least six (6) feet apart from any other individual, household or party.

b. Self-service beverage and food stations (buffets, salad bars, etc.) are permitted but not
recommended unless a staff member serves patrons.

i i EE EE

2S

ne

Pie DK DCD DIK DIR DIA DIK DIR DIK DIK DIA DIK DIR IADR DIR DADA IIR DADIK DIR DIDI DIA DIRDIR TI DADIR DIA DADIR DIR DA DIR DIADA DIC DIADADIC DADA DIC DADA DIADIADIC

yy

DADA
Mat

Oana ENr ee

Case 1:20-cv-03184- RG SC yieStey yee FEST ye MEMEME nies

PEPE GEESE eRe Re HG rare

. Gatherings or Events

 

a. Religious Services and Places of Worship:

i) Virtual Services Preferred: Places of worship and faith communities are strongly
encouraged to continue or resume livestreaming services or otherwise providing
virtual or drive in services to safely serve their communities.

ii) Live or In-Person Services: Live or in-person religious services, including wedding
ceremonies and funeral services, are not subject to limits on social gatherings as set
forth in this Executive Order. However, social distancing and other sanitation
measures apply, meaning individuals or households must be spaced at least six (6)
feet apart from any other individual or household. The wearing of face coverings
is also strongly encouraged. Wedding receptions and visitations before or after
funerals remain subject to the limitations and restrictions for social gatherings as
set forth in this Executive Order.

b. Social Gatherings:

A “social gathering” is an event, assembly, or convening that brings together multiple
people, individually or from separate households, in a single location, whether held
indoors or outdoors, in a private residence, commercial venue, or other public place, at
the same time and in a coordinated fashion where a significant purpose is to interact with
others — such as a wedding reception, funeral visitation, family reunion, party, barbecue,
picnic, or club meeting.

Social Gathering Directives:

It is recommended that social gatherings be cancelled or postponed. However, if a social
gathering cannot be cancelled or postponed, the host of a social gathering must ensure
social distancing requirements can be achieved and maintained, face coverings are worn,
and other sanitation measures are implemented at the site where the gathering occurs.

Additionally, the size of a social gathering, without any approval required, is limited to a
county’s color-coded metric, as follows:

> Counties designated as Blue may have up to a total of 250 individuals present.

> Counties designated as Yellow may have up to a total of 100 individuals present.
> Counties designated as Orange may have up to a total of 50 individuals present.
> Counties designated as Red may have up to a total of 25 individuals present.

For any social gathering where the total number of invited or requested individuals is
expected to exceed the number of permitted attendees, the host of the gathering must
submit a safety plan to the local health department and receive approval from the local
health department before proceeding.

. L£vents:

An “event” is an assembly or convening of multiple individuals from separate households
in a single space, indoors or outdoors, at the same time but where the main purpose is not
necessarily for individuals to interact with others outside of one’s household but to engage
in or attend a business/commercial function, single event, or events of limited duration —
such as conferences, conventions, sport or racing competitions (including collegiate and
professional sports), extracurricular school events, concerts, shows, fairs, festivals,
carnivals, parades, graduation ceremonies, community holiday celebrations, fundraisers
or other entertainment events.

This provision does not apply to internal business meetings held within a business’ own
facility.

Event Directives:

The size of an event, without any approval required, is limited to a county’s color-coded
metric, as follows:

> Counties designated as Blue may have up to a total of 250 individuals present.

> Counties designated as Yellow may have up to a total of 100 individuals present.
> Counties designated as Orange may have up to a total of 50 individuals present.
> Counties designated as Red may nave up to a total of 25 individuals present.

| ceeeemneenneeneeensieeaeeneahnentsneanNeimenml

Soca ee er re weet tw dE ee EEE
a

DDR DIK DIADIR IADR IADR DADA DADE DIADIR DADC DIA IIR DADA DADRA DIR DADC DADE DAD DADIR DADA DADE DADA DADC DA IRDA DIRDADIRDADIEDA DCD ADE

YO re we wt OE EAESY OEE AEE ROMEO vie ole US AG a eee Oe em ee

For any event where the total number of invited or requested individuals is expected to
exceed the number of permitted attendees, the host of the event must submit a safety plan
to the local health department and receive approval from the local health department
before proceeding.

f. Social Gathering/Event Satety Plans and Submission Timeline:

Venue owners, hosts and/or organizers of a social gathering or event who are required to
develop a written safety plan must outline the steps to be taken to mitigate against COVID-
19. Each safety plan must address the following issues:

i) Guest Information: identifying the appropriate information to be provided to guests
to stay home if sick or part of a vulnerable population, engage in social distancing,
increase handwashing, etc.;

ii) Staff & Volunteer Screening: identifying measures to be taken to appropriately
screen staff and volunteers for COVID-19 symptoms;

iil) Social Distancing Measures: identifying measures to be employed to ensure
attendees engage in social distancing such as use of multiple entrances, designated
seating, one-way flow of attendees, ground markings, distance between
seating/tables, etc.;

iv) Increased Sanitation: outlining steps to be taken to ensure the event space is
appropriately cleaned and sanitized, that high touch areas have increased cleaning,
and that additional handwashing or hand sanitizing is available;

v) Face Coverings: identifying face coverings will be required and the measures to be
taken to ensure coverings are worn; and

vi) Compliance: identifying the number of persons, event staff or volunteers who will
be available and sufficient to monitor and ensure compliance with the approved
plan and other Executive Order directives.

Beginning on November 22, 2020, any social gathering or event where the total number
of individuals invited, requested, or expected to be in attendance will exceed the number
permitted based on a county’s color code, must submit an event safety plan to the local
health department at least seven (7) days in advance of the event and receive approval
from the local health department before proceeding. Due to this new timeline, events
scheduled to occur on November 22 or 23, 2020, have until November 17, 2020, to submit
an event safety plan.

Di ACHE 1 EEE Ed Et

g. Local Health Department Review of Event Safety Plans:

Local health departments shall review and approve/disapprove event safety plans or
request adjustments.

h. Social Gathering/Event Monitoring & Enforcement:

Event planners, hosts, venue owners or organizers must have sufficient persons, staff or
volunteers present during the social gathering or event to monitor and ensure compliance
with the approved plan and other Executive Order directives.

8. General Requirements for K-12 Educational Institutions
a. Buildings, Facilities and Grounds:

Throughout the public health emergency, unless rescinded or modified by me, all public
and private K-12 educational institutions shall require all students in grades 3-12
regardless of age, all faculty, all staff, all vendors, all contractors, all volunteers, and all
visitors to their educational institutions to wear a face covering or a face shield while
physically present in any building, facility or grounds at all times who do not otherwise
fall within an exemption listed in § 3.e. or who fall within an exemption listed below.

Za Poltnlbnlionionionionlonlonlonlontondondondondonlondandonbonlontontions

n

SOR reece we we ee ee tO EEE ow
PAS EG Pa PPA oo Pao DO PBA PNB S

Po PEG OIG i GAG PG IG OIG GAG FG PAG BG Bo BoD Bo POPOL PDD DAD DAR DM DPB

ar

ee SES A Be BEE a DUE SUBURB CosGoscoss sk na anc ea MnO RS

b. School Buses or School-Sponsored Modes of Transportation:

All students regardless of age or grade, all faculty, all staff, all vendors, all contractors, all
volunteers, and all visitors shall wear a face covering or a face shield while on a school
bus or other school-sponsored mode of transportation except those who fall within an
exemption listed in § 3.e. (ii — xv).

c. Additional Exemptions to Face Covering Requirement for K-12 Educational Institutions:

i)

ii)

iii)

iv)

v)

vi)

Food Consumption: Face coverings or face shields are not required while eating or
drinking.

Faculty/Staff Areas: Faculty and staff, while working—other than to prepare food
or meals—along with other individuals who are in a room, office or place, where
all individuals not of the same household can maintain six (6) feet of social distance
from each other are not required to wear a face covering or face shield.

Children Between Ages 2 & 8: Except when on school buses or on other school-
sponsored modes of transportation, children, whether or not students, who are over
the age two (2) years and under the age of eight (8) years are not required to wear
face coverings or face shields. Such children, however, are strongly encouraged to
wear a face covering or a face shield. Children under the age of two (2) years
should not wear a face covering because of the risk of suffocation.

Classroom Settings:

1) Where a classroom or place of instruction can be configured so that all
students and instructors can maintain six (6) feet of social distancing from
one another at all times, face coverings or face shields do not need to be
worn during in-person educational instruction;

2) Where a classroom or place of instruction can be configured so that all
students can maintain at least three (3) feet of social distancing from one
another at all times, and where students are positioned to face in the same
direction, face coverings or face shields do not need to be worn during in-
person educational instruction by students. Instructors must wear a face
covering or face shield unless the instructor(s) can maintain six (6) feet of
social distancing from students; or

3) Where a classroom or place of instruction cannot be configured so that all
students can maintain either six (6) feet of social distance or at least three
(3) feet of social distancing from one another with students facing the same
direction at all times, face coverings or face shields must be worn during
in-person educational instruction by students. Instructors must wear a face
covering or face shield unless the instructor(s) can maintain six (6) feet of
social distancing from students. At the direction of the instructor, a student
may be permitted to remove his or her mask on an intermittent and
temporary basis.

Recess: Face coverings and face shields may be removed during recess periods
provided social distancing can be maintained.

Extracurricular & Co-Curricular Activities: Students, teachers, instructors,
directors, coaches, trainers, volunteers, and other personnel, when not engaging in
strenuous physical activity or subject to an exemption specified above, shall wear
face coverings or face shields.

d. Enforcement:

Schools are responsible for developing and implementing an enforcement plan.

tt Ee ee EEE

Pia DK DIR DQ DIK DIR DR DIK DIR DIK DIK DIA DIR DIK DIDI DIR DIR DIR DIR DIA DIR DIC DIADIRDIC DA DIRDIK DIA DIRIIR ADAIR DADA DIC DADA DIR DADA DIR DADA DIR DIA DIR DIR DIA

Be

ms
FAG PNP PADD oO PNP PALER AG PAID PDN DM PANBA SS

AG PG PIG PG PIG OG PI IG PO BG Pao Pao Pao DM MDA POA POG PIL ENP A PMLA

ar

ee

9. Special Measures or Restrictions for Counties Based on Color Designation

a. Counties Designated as Blue

i) County Score: A county will be designated as Blue when it has a point score of 0.5
or below.

ii) Local Officials: Local health officials should evaluate the source of positive tests,
undertake targeted testing where appropriate; and issue isolation or quarantine
orders if necessary.

ii) Measures and Restrictions:

Individuals and businesses in counties designated as Blue must comply with all
general requirements set forth in paragraphs 3 — 8 of this Executive Order subject
to the following modifications:

1) Asocial gathering may have up to a total of 250 individuals provided social

2)

distancing requirements can be achieved and maintained, face coverings
are worn, and other sanitation measures are implemented at the site where
the gathering occurs.

Any social gathering where more than a total of 250 individuals are invited
or expected is not advised and should be cancelled or postponed. However,
if a social gathering of over 250 individuals cannot be cancelled or
postponed, the host of the social gathering must submit an safety plan to the
local health department and receive approval from the local health
department before proceeding.

Social gatherings or events where more than 250 individuals are invited or
expected to be in attendance must submit a safety plan at least seven (7)
days in advance to the local health department and must have the plan
approved before proceeding.

b. Counties Designated as Yellow

i) County Score: A county will be designated as Yellow when it has a point score of
1.0 or 1.5.

il) Local Officials:

1)

2)

3)

Local health officials should evaluate the source of positive tests, undertake
targeted testing where appropriate, and issue isolation or quarantine orders
where necessary.

Local health officials, health care providers, elected officials, school
leadership and other key local leaders must convene regularly to discuss
actions that could be implemented to decrease the spread of COVID in their
communities.

School officials should review plans for all extra-curricular activities and
assemblies to ensure best mitigation practices are being followed.

ili) Measures and Restrictions:

Individuals and businesses in counties designated as Yellow must comply with all
general requirements set forth in paragraphs 3 — 8 of this Executive Order subject
to the following modifications:

1)

A social gathering may have up to a total of 100 individuals provided social
distancing requirements can be achieved and maintained, face coverings
are worn, and other sanitation measures are implemented at the site where
the gathering occurs.

Any social gathering where more than a total of 100 individuals are invited
or expected is not advised and should be cancelled or postponed. However,
if a social gathering of over 100 individuals cannot be cancelled or
postponed, the host of the social gathering must submit a safety plan

11

ce eee ee See eG ie CCHS ESS iG Dia aa aananaooe

PADI DR IIC DIK DIA DIA DADA DADA DIDI DIADIR IADR DADE DADA DIA DIR DIA DI DADA IADR DIRDIA DADA DADA DADA DIRDIA DIA DI DIA DIC DADA DADA DIA DIE DIA DIDI

x
PAGING PAD pao BMG Poo POA eNOS

a

2)

to the local health department and receive approval from the local health
department before proceeding.

Social gatherings or events where more than 100 individuals are invited or
expected to be in attendance must submit an safety plan at least seven (7)
days in advance to the local health department and must have the plan
approved before proceeding.

c. Counties Designated as Orange

i) County Score: A county will be designated as Orange when it has a point score of
2.0 or 2.5.

il) Local Officials:

1)

2)

3)

Local health officials should evaluate the source of positive tests, undertake
targeted testing where appropriate; and issue isolation or quarantine orders
where necessary.

Local health officials, health care providers, elected officials, school
leadership and other key local leaders must convene regularly to discuss
actions that could be implemented to decrease the spread of COVID in their
communities.

School officials should review plans for all extra-curricular activities and
assemblies to ensure compliance with capacity/attendance restrictions and
other best mitigation practices are being followed.

iii) Measures and Restrictions:

Individuals and businesses in counties designated as Orange must comply with all
general requirements set forth in paragraphs 3 — 8 of this Executive Order subject
to the following modifications:

1)

2)

3)

4)

5)

6)

A social gathering may have up to a total of 50 individuals provided social
distancing requirements can be achieved and maintained, face coverings
are worn, and other sanitation measures are implemented at the site where
the gathering occurs.

Any social gathering where more than a total of 50 individuals are invited
or expected is not advised and should be cancelled or postponed. However,
if a social gathering of over 50 individuals cannot be cancelled or
postponed, the host of the social gathering must submit a safety plan to the
local health department and receive approval from the local health
department before proceeding.

Social gatherings or events where more than a total of 50 individuals are
invited or expected to be attendance must submit a safety plan to the local
health department at least seven (7) days in advance and must have the plan
approved before proceeding;

Businesses should reduce the number of employees and personnel
permitted to congregate in common areas or break rooms and should take
additional measures to ensure social distancing is achieved in these areas.

Attendance at winter indoor K-12 extracurricular and co-curricular
activities, including IHSAA sport events, is limited to 25% of capacity and
additional measures should be taken to ensure all non-family/household
groups are and remain socially distanced.

IHSAA football games on Friday, Nov. 20, 2020, may continue utilizing
IHSAA guidance requiring local health departments and communities to
determine stadium capacity. The IHSAA will work with the Marion County
health department on a limited spectator plan for state championship
games at Lucas Oil Stadium.

Community recreational sport leagues and tournaments may continue,
however, attendance is limited to participants and required personnel, and

SEO eee ee ee ee ee ee EES

wars BAER DASINUSNa ie btoeaLr ee rc wa cpa

 MOOOCOCCCCCCCOCOOOS SOT S GOO OOOO OTTO OE

ms
TAGE Paha entipaniess

1G I DU BAe UG 1G I OU MAE IE DG BU MIE OG Dd DH BI UE EE UE AE OIG DI DIE BIG POG PI PAG IG DG NBA Pu BO PDO oOo PO

ai

es
as
oes
oes
ng
ne
ie

O
©
n
O
>
N

:20-cv-031

parents/guardians/siblings for minor participants or minor children of
adult participants or personnel.

d. Counties Designated as Red

i) County Score: A county will be designated as Red when it has a point score of 3.0
or higher.

ii) Local Officials:

1)

2)

3)

4)

Local health officials should evaluate the source of positive tests, undertake
targeted testing where appropriate; and issue isolation or quarantine orders
where necessary.

The ISDH will convene local health officials, health care providers, elected
officials, school leadership and other key local leaders to discuss actions that
could be implemented to decrease the spread of COVID in their
communities, including further support from state agencies.

School officials should review plans for all extra-curricular activities and
assemblies to ensure best mitigation practices are being followed.

Local officials should consider limiting hours of operation for bars, taverns,
nightclubs and restaurants.

ill) Measures and Restrictions:

Individuals and businesses in counties designated as Red must comply with all
general requirements set forth in paragraphs 3 — 8 of this Executive Order subject
to the following modifications:

1)

2)

3)

4)

5)

6)

7)

While it is strongly encouraged that social gatherings be cancelled or
postponed, a social gathering may have up to a total of 25 individuals
provided social distancing requirements can be achieved and maintained,
face coverings are worn, and other sanitation measures are implemented
at the site where the gathering occurs.

If a social gathering of over 25 individuals cannot be cancelled or
postponed, the host of the social gathering must submit a safety plan to the
local health department and receive approval from the local health
department before proceeding.

While it is strongly encouraged that all events be cancelled or postponed,
events may have up to a total of 25 individuals and a safety plan must be
submitted to the local health department and must have the plan approved
before proceeding.

Businesses should reduce the number of employees and personnel
permitted to congregate in common areas or break rooms and should take
additional measures to ensure social distancing is achieved in these areas.

Restaurants and retail businesses are strongly encouraged to promote
phone/online ordering with curbside pick-up.

Attendance at winter indoor K-12 extracurricular and co-curricular
activities, including IHSAA sport events, is limited to participants, support
personnel and parents/guardians/siblings. All non-competing and non-
performing participants, support personnel and attendees are required to
wear face coverings at all times as set forth in | 3e—g.

IHSAA football games on Friday, Nov. 20, 2020, may continue, however,
attendance is limited to participants, support personnel and
parents/guardians/siblings. The IHSAA will work with the Marion County
health department on a limited spectator plan for state championship games.

Community recreational sport leagues and tournaments may continue,
however, attendance is limited to only participants, required personnel, and
parents/guardians of mirror participants or minor children of adult
participants and personnel.

Opera meer me neo we wt ht Ew Ee Ee EE

EEO RS ane ER

Bs
2x
we

HBL DCD CBS TEN DDC DI DIDI DI DIK DIK DIC DI DIR DIQ DIC DIA DIC DADA DIR DIK DIA DIA DIR DIR DIR DIADIADIC DIRDIRIIE

DADA

yi
ne

FA APA aN EMD AioMt Pm

aa

ree SALI oc ESET NC ie USES ES Sees ve yeu exe

8) Senior care centers activities must be cancelled or suspended.

9) Hospitals, long-term care, and other congregate settings should follow the
CMS and IDSH guidance on limiting visitation based on community
metrics.

Changing a County’s Color Code Status:

i) A county must meet the metrics/score of a less restrictive category for two
consecutive weeks before being allowed to move to that category.

ii) A county will be moved to a more restrictive category whenever the county’s
metric/score rises to a higher category.

10. Enforcement

TT.

TZ.

a. Workplace Safety:

I direct the IOSHA to take all available administrative and enforcement actions against
businesses or entities failing to comply with workplace safety conditions.

b. Health & Law Enforcement Officials:

The ISDH, Indiana Department of Homeland Security, Alcohol & Tobacco Commission, local
boards of health, and other state and local officials or law enforcement officers may take all
available administrative and enforcement actions against businesses or entities failing to
comply with restrictions and other public health requirements for businesses as set forth in
this Executive Order. It is recommended the following incremental steps be taken:

i) issuing a verbal order to cease the unsafe practice so an owner has an opportunity to
comply;

ii) if a business entity fails to comply with a verbal order, health department should
issue an order to cease the unsafe practice;

iii) if a business entity continues operation in an unsafe manner despite an order to cease
and desist, the relevant official should issue an order to close the business entity;

iv) if an order to close a business is issued, the business shall be reported to the Secretary
of State and to any relevant licensing, permitting, or certifying board, commission or
other entity for consideration of revocation proceedings; and

v) if an order to close a business is issued, the matter should be considered for referral
to the local prosecuting attorney.

No Limitation on Authority

Nothing in this Executive Order shall, in any way, alter or modify any existing legal authority
allowing the State, any local health department, or any other proper entity from ordering: (a)
any quarantine or isolation that may require an individual to remain inside a particular
residential property or medical facility for a limited period of time, including the duration of
this public health emergency; or (b) any closure of a specific location for a limited period of
time, including the duration of this public health emergency.

Local Declarations of Emergency

Pursuant to the Emergency Disaster Law, no local ordinance, directive, or order of any county,
political subdivision, or other local government entity pertaining to this public health
emergency, may contradict or impose less restrictive requirements than those set forth in this
Executive Order, or else that ordinance, directive, or order will be void and of no force or
effect. However, unless prohibited by an Executive Order, local ordinances, directives, and
orders may be more restrictive.

SoG CEC ee eee i ee ee EE EEE:

CSHB SH SHUG DUD TTB BUDA OIG

me
HR eed SESE Dip cos (nent Die k mama mani means Nam ane ama ON

13. Savings Clause

If any provision of this Executive Order, or its application to any person or circumstance, is
held invalid by any court of competent jurisdiction, this invalidity does not affect any other
provision or application of this Executive Order, which can be given effect without the invalid
provision or application. To achieve this purpose, the provisions of this Executive Order are
hereby declared to be severable.

IT IS SO ORDERED.

IN TESTIMONY WHEREOF, I, Eric J. Holcomb,
have hereunto set my hand and caused to be
affixed the Great Seal of the State of Indiana,
on this 13 day of November, 2020.

e@

 

Eric J. Hole l
a

Governor of India

 

ATTEST: Connie Lawson
Secretary of State

FAN PG AG NG Do NG PA BNP IGEN PB POD D OO PO PALA POEL EMPLEO DAM EMP

PADI IAD DA IADE DAI DR IIE DIR DRDIE DAIICDA IADR DADICDADADR DADC DATE DK DASE ADAIR DADRA DICK DA DIRDADIRDIK DADE DA DIRK DIA

AG PG Pa PG Pat GD Pa BOBO DODO BO POO

BADIA

SEE CG ee et i eG wt Bt EE EE EEE EE
